Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of May 28, 2020, by
and among Larimar Therapeutics, Inc., a Delaware corporation (f/k/a Zafgen,
Inc.), with headquarters located at Three Bala Plaza East, Suite 506, Bala
Cynwyd, PA 19004 (the “Company”), and the investors listed on the Schedule of
Investors attached hereto (individually, an “Investor” and collectively, the
“Investors”).

RECITALS:

WHEREAS, the Company and the Investors are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by the provisions of Regulation D (“Regulation D”) as promulgated by the United
States Securities and Exchange Commission (the “SEC”) under the Securities Act
of 1933, as amended (the “1933 Act”);

WHEREAS, each Investor, severally, and not jointly, wishes to purchase from the
Company, and the Company wishes to sell to each Investor, upon the terms and
conditions stated in this Agreement, the number of shares of the Company’s
common stock, par value $0.001 per share (the “Common Stock”) set forth opposite
such Investor’s name under the heading “Shares” on the Schedule of Investors
(the “Shares”) and/or a pre-funded warrant (each, a “Pre-Funded Warrant”) to
purchase the number of shares of Common Stock set forth opposite such Investor’s
name on the Schedule of Investors under the heading “Warrant Shares” (the
“Warrant Shares”, and together with the Shares, the “Securities”) (which
aggregate Purchase Price for all Investors together shall be $80,000,000); and

WHEREAS, contemporaneously with the execution and delivery of this Agreement,
the parties hereto are executing and delivering a Registration Rights Agreement,
substantially in the form attached as Exhibit A (as the same may be amended,
restated, modified or supplemented and in effect from time to time, the
“Registration Rights Agreement”), pursuant to which the Company has agreed to
provide certain registration rights in respect of the Securities under the 1933
Act and the rules and regulations promulgated thereunder, and applicable state
securities laws.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, hereby agree as follows:

ARTICLE I

DEFINED TERMS

Section 1.01. Definitions. As used in this Agreement, the following terms shall
have the meanings set forth or as referenced below:

“Affiliate” means, with respect to any Person, another Person that, (i) is a
director, officer, manager, managing member, general partner or five percent
(5%) or greater owner of equity interests in such Person, or (ii) directly or
indirectly, (1) has a common ownership with that Person, (2) controls that
Person, (3) is controlled by that Person or (4) shares common control with that
Person.



--------------------------------------------------------------------------------

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, 42 U.S.C. §9601 et seq., as amended.

“Company Disclosure Letter” means the disclosure letter delivered by the Company
to the Investors concurrently with the execution of this Agreement.

“Company’s Knowledge” means the actual knowledge, after reasonable inquiry, of
Carole Ben-Maimon, Jennifer Johansson and John Berman.

“Control” or “controls” means that a Person or entity has the power, directly or
indirectly, to conduct or govern the policies of another Person.

“DTC” means the Depository Trust Company.

“Environmental Laws” means all federal, state, local or foreign laws relating to
any matter arising out of or relating to public health and safety, or pollution
or protection of the environment (including ambient air, surface water,
groundwater, land surface or subsurface strata) or workplace, including any of
the foregoing relating to the presence, use, production, generation, handling,
transport, treatment, storage, disposal, distribution, discharge, emission,
release, threatened release, control or cleanup of any Hazardous Materials,
including the CERCLA, the Resource Conservation and Recovery Act of 1976, as
amended, 42 U.S.C. §6901, et seq., the Clean Air Act, 42 U.S.C. §7401, et seq.,
as amended, the Federal Water Pollution Control Act, 33 U.S.C. §1251, et seq.,
as amended, the Oil Pollution Act of 1990, 33 U.S.C. §2701, et seq., and the
Toxic Substances Control Act, 15 U.S.C. §2601, et seq.

“Governmental Authority” means any: (a) nation, state, commonwealth, province,
territory, county, municipality, district or other jurisdiction of any nature,
(b) federal, state, local, municipal, foreign or other government,
(c) governmental or quasi-governmental authority of any nature (including any
governmental division, department, agency, commission, bureau, instrumentality,
official, ministry, fund, foundation, center, organization, unit, body or Entity
and any court or other tribunal, and for the avoidance of doubt, any taxing
authority) or (d) self-regulatory organization (including Nasdaq).

“Hazardous Materials” means any hazardous, toxic or dangerous substance,
materials and wastes, including hydrocarbons (including naturally occurring or
man-made petroleum and hydrocarbons), flammable explosives, asbestos, urea
formaldehyde insulation, radioactive materials, biological substances,
polychlorinated biphenyls, pesticides, herbicides and any other kind or type of
pollutants or contaminants (including materials which include hazardous
constituents), sewage, sludge, industrial slag, solvents or any other similar
substances, materials, or wastes and including any other substances, materials
or wastes that are or become regulated under any Environmental Law (including
any that are or become classified as hazardous or toxic under any Environmental
Law).

 

-2-



--------------------------------------------------------------------------------

“Intellectual Property” means all intellectual property rights and assets, and
all rights, interests and protections that are associated with, similar to, or
required for the exercise of, any of the foregoing, however arising, pursuant to
the laws of any jurisdiction throughout the world, whether registered or
unregistered, including any and all: (i) inventions (whether or not patentable,
and whether or not reduced to practice), all improvements thereto, and all
patents (including all reissuances, divisionals, provisionals, continuations and
continuations-in-part, re-examinations, renewals, substitutions and extensions
thereof), patent applications, and other patent rights and any other
Governmental Authority-issued indicia of invention ownership (including
inventor’s certificates, petty patents and patent utility models); (ii)
trademarks, service marks, trade names, brand names, logos, trade dress, design
rights and other similar designations of source, sponsorship, association or
origin, together with all goodwill connected with the use of and symbolized by,
and all registrations, registration applications and renewals in respect of, any
of the foregoing; (iii) Internet domain names, whether or not trademarks or
service marks, registered in any top-level domain by any authorized private
registrar or Governmental Authority, web addresses, web pages, websites and
related content, accounts with Twitter, Facebook and other social media
companies and the content found thereon and related thereto, and URLs;
(iv) works of authorship, expressions, designs and design registrations, whether
or not copyrightable, including copyrights and moral rights, and all
registrations, applications for registration and renewals with respect thereto;
(v) trade secrets, discoveries, business and technical information, know-how,
methodologies, strategies, processes, databases, data collections and other
confidential or proprietary information and all rights therein; (vi) software
and firmware, including data files, source code, object code, application
programming interfaces, routines, algorithms, architecture, files, records,
schematics, computerized databases and other related specifications and
documentation; (vii) semiconductor chips and mask works; (viii) other
intellectual property rights; and (ix) copies and tangible embodiments (in
whatever form or medium) of the foregoing.

“Lien” means, with respect to any asset, any mortgage, lien, pledge,
hypothecation, charge, security interest, encumbrance or adverse claim of any
kind with respect to such asset.

“Material Adverse Effect” means a material adverse effect on (i) the assets,
liabilities, results of operations, financial condition, prospects or business
of the Company, (ii) the legality or enforceability of any of the Transaction
Documents or the Securities or (iii) the ability of the Company to perform its
obligations under the Transaction Documents.

“Permitted Liens” means the individual and collective reference to the
following: (A) Liens for taxes, assessments and other governmental charges or
levies not yet due or Liens for taxes, assessments and other governmental
charges or levies being contested in good faith and by appropriate proceedings
for which adequate reserves (in the good faith judgment of the management of the
Company) have been established in accordance with GAAP, and (B) Liens imposed by
law which were incurred in the ordinary course of the Company’s business, such
as carriers’, warehousemen’s and mechanics’ Liens, statutory landlords’ Liens,
and other similar Liens arising in the ordinary course of the Company’s
business, and which (x) do not individually or in the aggregate materially
detract from the value of such property or assets or materially impair the use
thereof in the operation of the business of the Company and its consolidated
Subsidiaries, or (y) are being contested in good faith by appropriate
proceedings, which proceedings have the effect of preventing for the foreseeable
future the forfeiture or sale of the property or asset subject to such Lien.

 

-3-



--------------------------------------------------------------------------------

“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, a unincorporated organization or a
government or any department or agency thereof or any other legal entity.

“Personal Information” means data and information concerning an identifiable
natural person.

“Privacy Laws” means laws relating to privacy, security or collection and use of
Personal Information.

“Real Property” means all the real property, facilities and fixtures that are
owned or leased or, in the case of fixtures, otherwise possessed by the Company
or any of its Subsidiaries.

“Real Property Lease” means each lease and other agreement with respect to which
the Company or any of its Subsidiaries is a party or otherwise bound or affected
with respect to the Real Property, except easements, rights of way, access
agreements, surface damage agreements, surface use agreements or similar
agreements that pertain to Real Property that is contained wholly within the
boundaries of any leased Real Property.

“Sanctions Authority” means U.S. Governmental Authorities (including, but not
limited to, the Office of Foreign Assets Control, the U.S. Department of State
and the U.S. Department of Commerce), the United Nations Security Council, the
European Union, Her Majesty’s Treasury or any other relevant Governmental
Authority having oversight over applicable Sanctions laws.

“Subsidiary” means any Person in which the Company, directly or indirectly, owns
more than fifty percent (50%) of the outstanding voting capital stock, equity or
similar interests or voting power of such Person at the time of this Agreement
or at any time hereafter, whether directly or through any other Subsidiary.

“Tax Returns” means all returns, declarations, reports, statements, schedules,
notices, forms or other documents or information required to be filed in respect
of the determination, assessment, collection or payment of any Tax or in
connection with the administration, implementation or enforcement of any legal
requirement relating to any Tax.

“Taxes” means all taxes, charges, fees, levies or other like assessments,
including United States federal, state, local, foreign and other net income,
gross income, gross receipts, social security, estimated, sales, use, ad
valorem, franchise, profits, net worth, alternative or add-on minimum, capital
gains, license, withholding, payroll, employment, unemployment, social security,
excise, property or transfer taxes.

“Trading Day” means a day on which the principal Trading Market is open for
trading; provided, that in the event that the Common Stock is not listed or
quoted for trading on a Trading Market on the date in question, then Trading Day
shall mean a Business Day.

 

-4-



--------------------------------------------------------------------------------

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
American, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange, the OTC Bulletin Board, the OTCQB or
the OTCQX (or any successors to any of the foregoing).

Each of the following terms is defined in the Section set forth opposite such
term:

 

Term

  

Section

1933 Act    Recitals 1934 Act    Section 3.07(a) Agreement    Preamble
Announcing Form 8-K    Section 5.04 Anti-Corruption Laws    Section 3.24(a)
Bylaws    Section 3.05 Certificate of Incorporation    Section 3.03 Closing   
Section 2.02 Closing Date    Section 2.02 Common Stock    Recitals Company   
Preamble Company Board    Section 3.02 EDGAR system    Section 3.05 FDA   
Section 3.20(a) GAAP    Section 3.07(b) Government Official    Section 3.24(a)
Investor    Preamble Investor Party    Section 5.16 Investors    Preamble
Irrevocable Transfer Agent Instructions    Section 5.06 Legend Removal Date   
Section 5.12(c) Permits    Section 3.20(b) Placement Agent    Section 4.15
Pre-Funded Warrant    Recitals Privacy Policies    Section 3.15(b) Purchase
Price    Section 2.01 Registration Rights Agreement    Recitals Regulation D   
Recitals Related Party    Section 3.23 Required Investors    Section 6.05 Rule
144    Rule 4.12(b) Sanctioned Country    Section 3.24(b) Sanctions   
Section 3.24(b) Sarbanes-Oxley    Section 3.07(c) SDN List    Section 3.24(b)
SEC    Recitals SEC Documents    Section 3.07(a) Securities    Recitals Share   
Recitals Transaction Documents    Section 3.02 Transfer Agent    Section 2.03
Warrant Shares    Recitals

 

-5-



--------------------------------------------------------------------------------

ARTICLE II

PURCHASE AND SALE OF SECURITIES

Section 2.01. Purchase and Sale of Securities. On the Closing Date, the Company
shall issue and sell to each Investor, and each Investor severally agrees to
purchase from the Company, the number of set forth below such Investor’s name on
its signature page hereto. The purchase price (the “Purchase Price”) of the
Securities at the Closing shall be equal to $11.88 per Share and $11.87 per
Pre-Funded Warrant, as applicable (reflecting the closing market price of the
Common Stock on the date hereof after giving effect to the twelve-for-one
reverse stock split effected by the Company on the date hereof).

Section 2.02. Closing. The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place on the date hereof simultaneously
with the execution and delivery of this Agreement and the other Transaction
Documents contemplated to be executed and delivered at the Closing (the “Closing
Date”). The Closing shall take place remotely by such electronic means as the
Company and the Investors may agree.

Section 2.03. Form of Payment; Delivery of Shares and Pre-Funded Warrants. On
the Closing Date, (a) each Investor shall pay the applicable Purchase Price to
the Company for the Securities to be issued and sold to such Investor on the
Closing Date, by wire transfer of immediately available funds in accordance with
the Company’s written wire instructions, and (b) the Company shall deliver to
each Investor (i) a copy of the duly executed irrevocable instructions to
Computershare Trust Company, N.A. (the “Transfer Agent”) instructing the
Transfer Agent to issue to such Investor or its designee(s), in book-entry form,
a number of Shares equal to the aggregate number of Shares that such Investor is
purchasing on the Closing Date and (ii) if applicable, a Pre-Funded Warrant
substantially in the form of Exhibit B to this Agreement, registered in such
Investor’s name to purchase such number of Warrant Shares underlying such
Pre-Funded Warrant to be purchased by such Investor at such Closing.

Section 2.04. Closing Deliverables.

(a) On or prior to the Closing, the Company shall issue, deliver or cause to be
delivered to each Investor each of the following:

(i) this Agreement, duly executed by the Company;

(ii) the Registration Rights Agreement, duly executed by the Company;

(iii) if applicable, the Pre-Funded Warrant, duly executed by the Company;

(iv) a legal opinion of counsel to Company in form and substance reasonably
satisfactory to the Investors, executed by such counsel and addressed to the
Investors;

 

-6-



--------------------------------------------------------------------------------

(v) a certificate executed on behalf of the Company by its Chief Executive
Officer or its Chief Financial Officer, dated as of the Closing Date, certifying
to the fulfillment of the conditions specified in Section 2.05(b); and

(vi) a certificate of the Secretary of the Company, dated as of the Closing
Date, certifying the resolutions adopted by the Company Board approving the
transactions contemplated by this Agreement and the other Transaction Documents
and the issuance of the Securities.

(b) On or prior to the Closing, each Investor shall issue, deliver or cause to
be delivered to the Company each of the following:

(i) this Agreement, duly executed by such Investor;

(ii) the Registration Rights Agreement, duly executed by such Investor;

(iii) a fully completed and duly executed selling stockholder questionnaire in
the form attached as Exhibit B to the Registration Rights Agreement;

(iv) a fully completed and duly executed “accredited investor” questionnaire
substantially in the form attached to hereto as Exhibit C.

Section 2.05. Closing Conditions.

(a) The obligations of the Company hereunder in connection with the Closing are
subject to the following conditions being met:

(i) the accuracy in all material respects (or to the extent representations or
warranties are qualified by materiality or Material Adverse Effect, in all
respects) when made and on the Closing Date of the representations and
warranties of the Investors contained herein (unless as of a specific date
therein in which case they shall be accurate as of such date);

(ii) all obligations, covenants and agreements of each Investor under this
Agreement required to be performed at or prior to the Closing Date shall have
been performed in all material respects; and

(iii) the delivery by each Investor of the items set forth in Section 2.04(b) of
this Agreement.

(b) The respective obligations of an Investor hereunder in connection with the
Closing, unless waived by such Investor, are subject to the following conditions
being met:

(i) the accuracy in all material respects (or to the extent representations or
warranties are qualified by materiality or Material Adverse Effect, in all
respects) when made and on the Closing Date of the representations and
warranties of the Company contained herein (unless as of a specific date therein
in which case they shall be accurate as of such date);

 

-7-



--------------------------------------------------------------------------------

(ii) all required approvals, obligations, covenants and agreements of the
Company under this Agreement required to be performed at or prior to the Closing
Date shall have been performed;

(iii) the delivery by the Company of the items set forth in Section 2.04(a) of
this Agreement;

(iv) there shall have been no Material Adverse Effect with respect to the
Company since the date hereof; and

(v) from the date hereof to the Closing Date, trading in the Common Stock shall
not have been suspended by the SEC or the Company’s principal Trading Market
and, at any time from the date hereof prior to the Closing Date, trading in
securities generally as reported by Bloomberg L.P. shall not have been suspended
or limited, or minimum prices shall not have been established on securities
whose trades are reported by such service, or on any Trading Market, nor shall a
banking moratorium have been declared either by the United States or New York
State authorities nor shall there have occurred any material outbreak or
escalation of hostilities or other national or international calamity of such
magnitude in its effect on, or any material adverse change in, any financial
market which, in each case, in the reasonable judgment of such Investor, makes
it impracticable or inadvisable to purchase the Securities at the Closing.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

Except as set forth in the Company Disclosure Letter, the Company hereby
represents and warrants the following as of the Closing Date (except for the
representations and warranties that speak as of a specific date, which shall be
made as of such date), to each of the Investors:

Section 3.01. Organization and Qualification.

(a) The Company is a corporation and is duly organized, validly existing and in
good standing under the laws of the State of Delaware and has the requisite
corporate power and authority to own its properties and other assets, and to
carry on its business as now being conducted. The Company is duly qualified to
do business and is in good standing in every jurisdiction in which its ownership
of property, or the nature of the business conducted by it makes such
qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not be reasonably expected to have a
Material Adverse Effect.

(b) The Company does not, directly or indirectly own any security or beneficial
ownership interest, in any other Person (including through joint venture or
partnership agreements), other than any wholly owned Subsidiary. No Subsidiary
of the Company owns, directly or indirectly, any security or beneficial
ownership interest, in any other Person (including through joint venture or
partnership agreements) or have any interest in any other Person, other

 

-8-



--------------------------------------------------------------------------------

than any wholly owned Subsidiary. Each of the Company’s Subsidiaries is a
corporation, limited liability company, partnership or other entity and is duly
organized or formed and validly existing in good standing under the laws of the
jurisdiction in which it is incorporated or otherwise organized and has the
requisite corporate, partnership, limited liability company or other
organizational power and authority to own its properties, and to carry on its
business as now being conducted. Each of the Company’s Subsidiaries is duly
qualified to do business and is in good standing in every jurisdiction in which
its ownership of property, or the nature of the business conducted by it makes
such qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not be reasonably expected to have a
Material Adverse Effect.

Section 3.02. Authorization; Enforcement; Validity. The Company has the
requisite corporate power and authority to enter into and perform its
obligations under each of this Agreement, the Pre-Funded Warrants, the
Registration Rights Agreement, the Irrevocable Transfer Agent Instructions and
each of the other agreements to which it is a party or by which it is bound and
which is entered into by the parties hereto in connection with the transactions
contemplated hereby and thereby (collectively, the “Transaction Documents”), and
to issue (and reserve for issuance, in the case of the Warrant Shares) and
deliver the Securities in accordance with the terms hereof and of the other
Transaction Documents. The execution and delivery of the Transaction Documents
by the Company, and the consummation by the Company of the transactions
contemplated hereby and thereby, including the issuance of the Securities, have
been duly authorized by the Board of Directors of the Company (the “Company
Board”) and no further consent or authorization is required by the Company, its
stockholders or the Company Board. This Agreement and the other Transaction
Documents dated of even date herewith have been duly executed and delivered by
the Company, and constitute the legal, valid and binding obligations of the
Company, enforceable against the Company in accordance with their terms, except
as may be limited by bankruptcy, insolvency, fraudulent conveyance or similar
laws affecting creditors’ rights generally and general principles of equity.

Section 3.03. Capitalization. The Company is authorized under its Ninth Amended
and Restated Certificate of Incorporation, dated as of June 24, 2014, as amended
and in effect on the date hereof (the “Certificate of Incorporation”) to issue
115,000,000 shares of Common Stock and 5,000,000 shares of Preferred Stock. The
Company’s disclosure of its issued and outstanding capital stock in its most
recently filed SEC Documents containing such disclosure was accurate in all
material respects as of the date indicated in such SEC Documents. All of the
issued and outstanding shares of the Company’s capital stock have been duly
authorized and validly issued and are fully paid and nonassessable; none of such
shares were issued in violation of any pre-emptive rights; and such shares were
issued in compliance in all material respects with applicable state and federal
securities law and any rights of third parties. No Person is entitled to
preemptive or similar statutory or contractual rights with respect to the
issuance by the Company of any securities of the Company. Except as set forth in
the SEC Documents, there are no outstanding warrants, options, convertible
securities or other rights, agreements or arrangements of any character under
which the Company is or may be obligated to issue any equity securities of any
kind and except as contemplated by this Agreement. Except for the Registration
Rights Agreement and as set forth in the SEC Documents, there are no voting
agreements, buy-sell agreements, option or right of first purchase agreements or
other agreements of any kind among the Company and any of the securityholders of
the Company relating to the securities of the Company held by them. Except as
provided in the Registration Rights Agreement and as set forth in the SEC
Documents, no Person has the right to require the Company to register any
securities of the Company under the 1933 Act, whether on a demand basis or in
connection with the registration of securities of the Company for its own
account or for the account of any other Person.

 

-9-



--------------------------------------------------------------------------------

Section 3.04. Issuance of Shares. The Shares have been duly and validly
authorized and, when issued and paid for pursuant to this Agreement, will be
validly issued, fully paid and nonassessable, and shall be free and clear of all
Liens, except for restrictions on transfer set forth in the Transaction
Documents or imposed by applicable securities laws. Upon the due exercise of the
Pre-Funded Warrants, the Warrant Shares will be validly issued, fully paid and
non-assessable free and clear of all Liens, except for restrictions on transfer
set forth in the Transaction Documents or imposed by applicable securities laws.
The Company has reserved a sufficient number of shares of Common Stock for
issuance of the Warrant Shares. The issuance by the Company of the Shares is,
and upon due exercise of the Pre-Funded Warrants, the issuance of the Warrant
Shares will be, in compliance with all applicable federal and state securities
laws and exempt from registration under the 1933 Act and applicable state
securities laws.

Section 3.05. No Conflicts. The execution, delivery and performance of this
Agreement and the other Transaction Documents by the Company and the issuance
and sale of the Securities in accordance with the provisions hereof and thereof
do not (i) conflict with or result in a breach or violation of (a) any of the
terms and provisions of, or constitute a default under, the Company’s
Certificate of Incorporation, or the Company’s Amended and Restated Bylaws,
effective as of June 18, 2014 (the “Bylaws”), both as in effect on the date
hereof (true and complete copies of which have been made available to the
Investors through the Electronic Data Gathering, Analysis, and Retrieval system
(the “EDGAR system”)), or (b) assuming the accuracy of the representations and
warranties in Article IV, any applicable statute, rule, regulation or order of
any governmental agency or body or any court, domestic or foreign, having
jurisdiction over the Company or any of its assets or properties, or (ii) except
for such violations, conflicts or defaults as would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect, conflict
with, or constitute a default (or an event that with or without notice or lapse
of time or both would become a default) under, result in the creation of any
Lien upon any of the properties or assets of the Company or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any material contract to which the Company or
any of its Subsidiaries is a party or by which it is bound.

Section 3.06. SEC Documents; Financial Statements; Sarbanes-Oxley.

(a) Since December 31, 2018, the Company has filed on a timely basis all
reports, schedules, forms, statements and other documents required to be filed
by it with the SEC pursuant to the reporting requirements of the Securities
Exchange Act of 1934 Act, as amended (the “1934 Act”) (all of the foregoing
filed prior to the date this representation is made (including all exhibits
included therein and financial statements and schedules thereto and documents
incorporated by reference therein) being hereinafter referred to as the “SEC
Documents”). As of their respective dates (or, if amended or superseded by a
filing prior to the date of this Agreement, then on the date of such filing),
the SEC Documents complied in all material respects with the requirements of the
1934 Act and the rules and regulations of the SEC promulgated thereunder
applicable to the SEC Documents. None of the SEC Documents, at the time they
were filed with the SEC, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. The Company has not received any written
comments from the SEC staff that have not been resolved to the satisfaction of
the SEC staff.

 

-10-



--------------------------------------------------------------------------------

(b) As of their respective dates, the consolidated financial statements of the
Company and its Subsidiaries included in the SEC Documents complied as to form
in all material respects with the published rules and regulations of the SEC
with respect thereto. Such financial statements have been prepared in accordance
with United States generally accepted accounting principles (“GAAP”),
consistently applied, during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto, or
(ii) in the case of unaudited interim statements, to the extent they may exclude
footnotes and are subject to normal and recurring year-end adjustments that are
not reasonably expected to be material in amount) and fairly present in all
material respects the consolidated financial position of the Company and its
Subsidiaries as of the dates thereof and the consolidated results of their
operations and cash flows for the period then ended.

(c) Except as set forth in the SEC Documents, the Company is in compliance in
all material respects with applicable provisions of the Sarbanes-Oxley Act of
2002, as amended, and the rules and regulations thereunder (collectively,
“Sarbanes-Oxley”).

Section 3.07. Internal Accounting Controls; Disclosure Controls and Procedures.

(a) Except as set forth in the SEC Documents, the Company maintains a system of
internal accounting controls that comply with applicable securities laws and are
reasonably designed to provide reasonable assurance that (i) transactions are
executed in accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset and liability
accountability, (iii) access to assets or incurrence of liability is permitted
only in accordance with management’s general or specific authorization and
(iv) the recorded accountability for assets and liabilities is compared with the
existing assets and liabilities at reasonable intervals and appropriate action
is taken with respect to any differences and the interactive data in eXtensible
Business Reporting Language incorporated by reference in the SEC Documents is
accurate.

(b) Except as set forth in the SEC Documents, (i) the Company has established
and maintains disclosure controls and procedures (as defined in Rules 13a-15 and
15d-15 under the 1934 Act), which are designed to ensure that material
information relating to the Company is made known to the Company’s principal
executive officer and its principal financial officer by others within those
entities; (ii) since the end of the Company’s most recent audited fiscal year,
there have been no significant deficiencies or material weakness in the
Company’s internal control over financial reporting (whether or not remediated)
and no change in the Company’s internal control over financial reporting that
has materially affected, or is reasonably likely to materially affect, the
Company’s internal control over financial reporting; and (iii) the Company is
not aware of any change in its internal controls over financial reporting that
has occurred during its most recent fiscal quarter that has materially affected,
or is reasonably likely to materially affect, the Company’s internal control
over financial reporting.

 

-11-



--------------------------------------------------------------------------------

Section 3.08. Absence of Certain Changes. Since December 31, 2019, there has
been no event, occurrence or development that has had, or would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

Section 3.09. Absence of Litigation. There are no legal, governmental or
regulatory investigations, actions, suits or proceedings pending or, to the
Company’s Knowledge, threatened in writing to which the Company or any of its
Subsidiaries is or to which any property of the Company is subject that,
individually or in the aggregate have had or, would reasonably be expected to
have, a Material Adverse Effect.

Section 3.10. Acknowledgment Regarding Investor’s Purchase of the Securities.
The Company acknowledges and agrees that each of the Investors is acting solely
in the capacity of an arm’s length purchaser with respect to the Company in
connection with the Transaction Documents and the transactions contemplated
hereby and thereby. The Company further acknowledges that each Investor is not
acting as a financial advisor or fiduciary of the Company (or in any similar
capacity) with respect to the Transaction Documents and the transactions
contemplated hereby and thereby, and any advice given by any of the Investors or
any of their respective representatives or agents in connection with the
Transaction Documents and the transactions contemplated hereby and thereby is
merely incidental to such Investor’s purchase of the Securities. The Company
further represents to each Investor that the Company’s decision to enter into
the Transaction Documents has been based solely on the independent evaluation by
the Company and its representatives.

Section 3.11. General Solicitation. Neither the Company, nor any of its
Affiliates, nor any Person acting on its or their behalf, has engaged or will
engage in any form of general solicitation or general advertising (within the
meaning of Regulation D under the 1933 Act) in connection with the offer or sale
of the Securities.

Section 3.12. No Integrated Offering. Neither the Company, nor any of its
Affiliates, nor any Person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would require registration of any of
the Securities under the 1933 Act or cause this offering of the Securities to be
integrated with prior offerings by the Company for purposes of the 1933 Act or
any applicable stockholder approval provisions of any authority.

Section 3.13. Employee Relations. Neither the Company nor any of its
Subsidiaries is involved in any labor union dispute nor, to the Company’s
Knowledge, is any such dispute threatened in writing. None of the employees of
the Company or any of its Subsidiaries is a member of a union or similar labor
organization that relates to such employee’s relationship with the Company or
any of its Subsidiaries. Neither the Company nor any of its Subsidiaries is a
party to a collective bargaining agreement. The Company and its Subsidiaries are
in compliance with all federal, state, local and foreign laws and regulations
relating to employment and employment practices (including, but not limited to
Title VII of the Civil Rights Act of 1964, as amended and the Fair Labor
Standards Act of 1938, as amended), terms and conditions of employment and wages
and hours, except where the failure to be in compliance would not and would not
be reasonably expected to result, individually or in the aggregate, in a
Material Adverse Effect.

 

-12-



--------------------------------------------------------------------------------

Section 3.14. Intellectual Property Rights.

(a) The Company and its Subsidiaries own or possess adequate rights or licenses
to use all Intellectual Property necessary to conduct their respective
businesses as now conducted, except where the failure to own or possess such
right would not reasonably be expected to result, individually or in the
aggregate, in a Material Adverse Effect. None of the Company’s or its
Subsidiaries’ Intellectual Property has expired, terminated or been abandoned
that are necessary or material to the conduct of the Company’s business as now
conducted. There is no claim, action or proceeding being made or brought, or to
the Company’s Knowledge, being threatened in writing, against the Company or any
of its Subsidiaries with respect to or relating to any infringement or
misappropriation of the Intellectual Property of any other Person. The Company
and each of its Subsidiaries have taken reasonable security measures to protect
the secrecy, confidentiality and value of all of their material Intellectual
Property. There are no current exclusive rights or licenses granted to any third
party with respect to the material Intellectual Property of the Company or its
Subsidiaries.

(b) Privacy and Data Security. The Company has complied with all applicable
Privacy Laws relating to privacy, security, collection or use of Personal
Information of any individuals (including clinical trial participants, patients,
patient family members, caregivers or advocates, physicians and other health
care professionals, clinical trial investigators, researchers, pharmacists) that
interact with the Company in connection with the operation of the Company’s
business, except for such non-compliance as has not had, and would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. To the Company’s Knowledge, the Company has complied with its
written and published policies and procedures concerning the privacy, security,
collection and use of Personal Information (the “Privacy Policies”), except for
such non-compliance as has not had, and would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect. To the
Company’s Knowledge, as of the date hereof, no claims have been asserted or
threatened against the Company by any Person alleging a violation of Privacy
Laws or Privacy Policies.

Section 3.15. Environmental Laws. Each of the Company and its Subsidiaries
(a) is in compliance, in all material respects, with all Environmental Laws,
(b) holds all material permits, licenses or other approvals required of it under
applicable Environmental Laws to conduct its business as now being conducted,
and (c) is in compliance with all terms and conditions of any such permit,
license or approval, except, in the case of each of clauses (a), (b), and (c),
as would not reasonably be expected to have a Material Adverse Effect. None of
the Company or any of its Subsidiaries has received any written notice of any
material noncompliance with any Environmental Laws or the terms and conditions
of any material permit, license or approval required under applicable
Environmental Laws to conduct the Company’s and its Subsidiaries’ respective
businesses as now being conducted.

Section 3.16. Personal Property. The Company and each of its Subsidiaries has
good and valid title to all personal property owned by them that is material to
the business of the Company and its Subsidiaries, in each case free and clear of
all Liens (other than Permitted Liens).

 

-13-



--------------------------------------------------------------------------------

Section 3.17. Real Property. None of the Company or any of its Subsidiaries owns
any real property. All of the Real Property Leases are valid and in full force
and effect and are enforceable against the Company or its applicable
Subsidiaries and, to the Company’s Knowledge, each other party thereto. Neither
the Company nor any of its Subsidiaries nor, to the Company’s Knowledge, any
other party thereto is in default in any material respect under any of the Real
Property Leases and to the Company’s Knowledge no event has occurred which with
the giving of notice or the passage of time or both would reasonably be expected
to constitute a default under, or otherwise give any party the right to
terminate, any of such Real Property Leases. No Real Property Lease is subject
to termination, modification or acceleration as a result of the transactions
contemplated hereby or by the other Transaction Documents.

Section 3.18. Insurance. The Company and each of its Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as management of the Company believes to be prudent and
customary for similarly situated companies in the businesses in which the
Company and its Subsidiaries are engaged. All material policies of insurance
insuring the Company or any of its Subsidiaries or their respective businesses,
assets, employees, officers and directors are in full force and effect and the
Company and its Subsidiaries are in compliance in all material respects with the
terms of such policies and instruments. There are no material claims by the
Company or any of its Subsidiaries under any such policy or instrument as to
which any insurance company is denying liability or defending under a
reservation of rights clause. Neither the Company nor any of its Subsidiaries
has been refused any insurance coverage sought or applied for, and, to the
Company’s Knowledge, the Company and its Subsidiaries will be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not be reasonably expected to have a Material
Adverse Effect.

Section 3.19. Regulatory Permits and Other Regulatory Matters.

(a) Compliance. Each of the Company and its Subsidiaries is in compliance, in
all material respects, with applicable provisions of Federal Food, Drug, and
Cosmetic Act (21 U.S.C. §§ 301 et seq.) and all regulations promulgated
thereunder by the United States Food and Drug Administration (the “FDA”), as
well as any comparable laws or regulations of any other Governmental Authority
that regulates the development, testing, manufacturing, labeling, storage,
recordkeeping, promotion, marketing, distribution and sale of drugs and
biologics, except as would not reasonably be expected to have a Material Adverse
Effect.

(b) Permits. The Company and its Subsidiaries possess all certificates,
authorizations, approvals, licenses and permits issued by the appropriate
federal, state or foreign regulatory authorities necessary to conduct their
business as presently conducted (“Permits”), including all Permits required by
the United States Food and Drug Administration (the “FDA”) or any other
Governmental Authority that regulates the development, testing, manufacturing,
labeling, storage, recordkeeping, promotion, marketing, distribution and sale of
drugs and biologics. Each of the Permits is valid and in full force and effect,
and neither the Company nor any such Subsidiary has received any notice of
proceedings relating to the revocation or modification of any such Permit,
except, in each case, where the failure to hold such Permits or the failure of
such Permits to be valid or in full force and effect would not be reasonably
expected to have a Material Adverse Effect. The Company and its Subsidiaries are
and have been in compliance with the terms of all Permits, except for any
non-compliance that has not had, or would not reasonably be expected to have, a
Material Adverse Effect.

 

-14-



--------------------------------------------------------------------------------

(c) Studies and Other Preclinical and Clinical Tests. The studies, tests and
preclinical and clinical trials conducted by or, to the Company’s Knowledge, on
behalf of the Company or any of its Subsidiaries were, and if still pending are,
being conducted in all material respects in accordance with experimental
protocols, procedures and controls pursuant to applicable statutory and
regulatory requirements, as well as accepted professional, scientific and
clinical practice standards; the descriptions of the results of such studies,
tests and trials contained in the SEC Documents are accurate and complete, in
all material respects; and neither the Company nor any of its Subsidiaries has
received any notices or correspondence from the FDA or any foreign, state or
local governmental body exercising comparable authority or any institutional
review board or comparable authority requiring the termination, suspension or
material modification of any studies, tests or preclinical or clinical trials
conducted by or on behalf of the Company or any of its Subsidiaries.

(d) No Exclusion or Debarment. None of the Company, its Subsidiaries or, to the
Company’s Knowledge, any of their respective officers, directors, employees,
agents or subcontractors (i) has been convicted of any crime or engaged in any
conduct which has resulted or could result in exclusion, debarment or
disqualification by the FDA or any other Governmental Authority or (ii) has
failed to disclose a material fact required to be disclosed to any Governmental
Authority, and there are no proceedings pending or threatened against the
Company or any of its Subsidiaries that would reasonably be expected to result
in criminal or civil liability or exclusion, debarment or disqualification by
the FDA or any other Governmental Authority.

Section 3.20. Listing. The Common Stock is listed on the Nasdaq Global Market,
and the Company has taken no action designed to, or which is likely to have the
effect of, terminating the registration of the Common Stock under the 1934 Act
or delisting the Common Stock from the Nasdaq Global Market. Except as set forth
in the SEC Documents, the Company has not received any notification that, and
the Company’s Knowledge, neither the SEC nor the Nasdaq Global Market is
contemplating terminating such listing or registration.

Section 3.21. Tax Status. Each of the Company and its Subsidiaries (i) has
timely filed all foreign, federal and state income, franchise and all other
material Tax Returns required by any jurisdiction to which it is subject,
(ii) has paid all Taxes that are material in amount and required to be paid,
except those that the Company is contesting by appropriate proceedings and for
which the Company has made reserves in the consolidated financial statements of
the Company and its Subsidiaries that are adequate in accordance with GAAP, and
(iii) has established in the consolidated financial statements of the Company
and its Subsidiaries reserves that are adequate in accordance with GAAP for the
payment of all material Tax liabilities and deferred Taxes as of the date this
representation is made. There are no unpaid Taxes in any material amount claimed
in writing to be due by the taxing authority of any jurisdiction. Each of the
Company and its Subsidiaries has timely withheld and paid all material Taxes
(including sales Taxes) required to have been withheld and paid in connection
with any amounts paid or owing to any employee, independent contractor,
creditor, stockholder or third party. No material Tax audits or administrative
or judicial Tax proceedings are being conducted or are pending or threatened in
writing with respect to the Company or any of its Subsidiaries.

 

-15-



--------------------------------------------------------------------------------

Section 3.22. Transactions With Affiliates. Except as set forth in the SEC
Documents, none of the Company’s or any Subsidiary’s respective officers or
directors (each a “Related Party”), nor any Affiliate of any Related Party, is a
party to any transaction, contract, agreement, instrument, commitment,
understanding or other arrangement or relationship with the Company or any of
its Subsidiaries (other than directly for services as an employee, officer or
director), whether for the furnishing of services to or by, providing for rental
of real or personal property to or from, or otherwise requiring payments or
consideration to or from any such Related Party.

Section 3.23. Foreign Corrupt Practices and Certain Other Federal Regulations.

(a) Since December 31, 2018, neither the Company nor any of its Subsidiaries,
nor to the Company’s Knowledge, any director or officer of the Company or any of
its Subsidiaries has, in the course of its actions for, or on behalf of, the
Company or any of its Subsidiaries: (i) used any corporate funds for any
unlawful contribution, gift, entertainment or other unlawful expenses relating
to political activity; (ii) made any direct or indirect unlawful payment from
corporate funds to any employee, official, representative or other Person acting
on behalf of any governmental authority, state-owned entity, public
international organization, political party or official thereof, or candidate
for political office (collectively, “Government Official”); (iii) violated or is
in violation of any provision of the U.S. Foreign Corrupt Practices Act of 1977,
as amended, the U.K. Bribery Act 2010, or any other applicable Law or
international convention of similar effect concerning bribery or corruption
which applies to the Company (collectively, “Anti-Corruption Laws”); or
(iv) made any unlawful bribe, rebate, payoff, influence payment, kickback or
other unlawful payment to any Government Official. The Company has in place
policies, procedures, and internal controls reasonably designed to ensure
compliance with all Anti-Corruption Laws.

(b) The Company and each of its Subsidiaries is, and has been at all times since
December 31, 2018, in compliance in all material respects with all economic
sanctions laws, all executive orders and implementing regulations as
administered by any Sanctions Authority (“Sanctions”). None of the Company nor
any of its Subsidiaries or, to the Company’s Knowledge, any of their respective
directors or officers: (i) is a Person on the list of the Specially Designated
Nationals and Blocked Persons (the “SDN List”) or similar list maintained by any
Sanctions Authority, (ii) is a Person who is otherwise the target of U.S.
economic sanctions laws such that a U.S. person cannot deal or otherwise engage
in business transactions with such Person, (iii) is a Person organized or
resident in a country or territory subject to comprehensive Sanctions (a
“Sanctioned Country”), or (iv) is owned or controlled by (including by virtue of
such Person being a director or owning voting shares or interests), or acts,
directly or indirectly, for or on behalf of, any Person on the SDN List or a
government of a Sanctioned Country.

(c) The Company and each of its Subsidiaries is, and has at all times since
December 31, 2018 been, in compliance in all material respects with all laws
related to terrorism or money laundering including: (i) all applicable
requirements of the Currency and Foreign Transactions Reporting Act of 1970 (31
U.S.C. 5311 et. seq. (the Bank Secrecy Act)), as amended

 

-16-



--------------------------------------------------------------------------------

by Title III of the Patriot Act, (ii) the Trading with the Enemy Act, (iii) that
certain Executive Order No. 13224 of September 23, 2001, entitled Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)) or any other enabling
legislation, executive order or regulations issued pursuant or relating thereto,
and (iv) other applicable federal or state laws relating to “know your customer”
or anti-money laundering rules and regulations. No action, suit or other
proceeding by or before any court or Governmental Authority against the Company
or any of its Subsidiaries with respect to compliance with such anti-money
laundering laws is pending or, to the Company’s Knowledge, threatened in
writing.

Section 3.24. Investment Company. The Company is not, and upon the Closing will
not be, an “investment company,” a company controlled by an “investment company”
or an “affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company,” as such terms are defined in the Investment Company Act of
1940, as amended.

Section 3.25. Manipulation of Prices; Securities. Since December 31, 2018, none
of the Company or any of its Subsidiaries, or any of their respective officers
or directors has taken, directly or indirectly, any action designed to cause or
to result in the stabilization or manipulation of the price of any security of
the Company or any Subsidiary to facilitate the sale or resale of any of the
Securities.

ARTICLE IV

INVESTOR’S REPRESENTATIONS AND WARRANTIES

Each Investor represents and warrants, severally and not jointly, with respect
to only itself, as of the date hereof and as of the Closing Date to the Company
to the Company that:

Section 4.01. Organization and Qualification. If such Investor is an entity,
such Investor is a corporation, limited liability company, partnership or other
entity and is duly organized or formed and validly existing in good standing
under the laws of the jurisdiction in which it is incorporated or otherwise
organized and has the requisite corporate, partnership, limited liability
company or other organizational power and authority to own its properties, and
to carry on its business as now being conducted.

Section 4.02. Authorization; Enforcement; Validity. If such Investor is an
entity, such Investor is a validly existing corporation, partnership, limited
liability company or other entity and has the requisite corporate, partnership,
limited liability or other organizational power and authority to enter into the
transactions contemplated by the Transaction Documents. This Agreement, the
Registration Rights Agreement, and each of the Transaction Documents to which
such Investor is a party have been duly and validly authorized (as applicable),
executed and delivered on behalf of such Investor and are legal, valid and
binding agreements of such Investor, enforceable against such Investor in
accordance with their respective terms, except as may be limited by bankruptcy,
insolvency, fraudulent conveyance or similar laws affecting creditors’ rights
generally and general principles of equity.

 

-17-



--------------------------------------------------------------------------------

Section 4.03. Investment Purpose. Such Investor is acquiring the Securities
hereunder for its own account and not with a view towards, or for resale in
connection with, the public sale or distribution, except pursuant to sales
registered under, or exempted from, the registration requirements of the 1933
Act; provided, however, that by making the representations herein, such Investor
does not agree to hold any of the Securities for any minimum or other specific
term and reserves the right to assign, transfer or otherwise dispose of any of
the Securities at any time in accordance with or pursuant to a registration
statement or an exemption under the 1933 Act. Such Investor is not a
broker-dealer registered with the SEC under the 1934 Act or an entity engaged in
a business that would require it to be so registered.

Section 4.04. Accredited Investor Status. Such Investor is an “accredited
investor” as that term is defined in Rule 501(a) of Regulation D.

Section 4.05. Reliance on Exemptions. Such Investor understands that the
Securities are being offered and sold to it in reliance on specific exemptions
from the registration requirements of the United States federal and state
securities laws and that the Company is relying in part upon the truth and
accuracy of, and such Investor’s compliance with, the representations,
warranties, agreements, acknowledgments and understandings of such Investor set
forth herein in order to determine the availability of such exemptions.

Section 4.06. Information. Such Investor and its advisors, if any, have been
afforded the opportunity to ask questions of the Company. Neither such inquiries
nor any other due diligence investigations conducted by such Investor or its
advisors, if any, or its representatives shall modify, amend or affect such
Investor’s right to rely on the Company’s representations and warranties
contained in Article III. The Investor has received no representation or
warranties from the Company, its employees, agents, or attorneys in making this
investment decision other than as set forth in Article III. Such Investor can
bear the economic risk of a total loss of its investment in the Securities being
offered and has such knowledge and experience in business and financial matters
so as to enable it to understand the risks of and form an investment decision
with respect to its investment in the Securities.

Section 4.07. General Solicitation. Such Investor is not purchasing the
Securities as a result of any advertisement, article, notice or other
communication regarding the Securities published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar
or any other general advertisement.

Section 4.08. Independent Investment Decision. Such Investor has independently
evaluated the merits of its decision to purchase the Securities pursuant to the
Transaction Documents, and such Investor confirms that it has not relied on the
advice of any other Investor’s business or legal counsel in making such
decision. Such Investor understands that nothing in this Agreement or any other
materials presented by or on behalf of the Company to the Investor in connection
with the purchase of the Securities constitutes legal, tax or investment advice.
Such Investor has consulted such legal, tax and investment advisors as it, in
its sole discretion, has deemed necessary or appropriate in connection with its
purchase of the Securities.

 

-18-



--------------------------------------------------------------------------------

Section 4.09. No Governmental Review. Such Investor understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.

Section 4.10. Restricted Securities. Such Investor understands that the
Securities are characterized as “restricted securities” under the U.S. federal
securities laws inasmuch as they are being acquired from the Company in a
transaction not involving a public offering and that under such laws and
applicable regulations such securities may be resold without registration under
the 1933 Act only in certain limited circumstances.

Section 4.11. No Conflicts. The execution, delivery and performance by such
Investor of the Transaction Documents to which it is a party and the
consummation by such Investor of the transactions contemplated thereby will not
(a) result in a violation of the organizational documents of such Investor as in
effect on the date hereof, or (b) result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities
laws) applicable to such Investor, except for such conflicts, defaults, rights
or violations which would not, individually or in the aggregate, reasonably be
expected to have a material adverse effect on the ability of such Investor to
perform its obligations hereunder.

Section 4.12. Residency. Such Investor’s residence (if an individual) or offices
in which its investment decision with respect to the Securities was made (if an
entity) are located at the address immediately below Investor’s name on its
signature page.

Section 4.13. Acquiring Person. Except as set forth in such Investor’s Selling
Investor Questionnaire (as defined in the Registration Rights Agreement),
neither such Investor nor any of its Affiliates beneficially owns (in each case,
as determined pursuant to Rule 13d-3 under the 1934 Act without regard for the
number of days in which a Person has the right to acquire such beneficial
ownership, and without regard to Investor’s rights under this Agreement), any
securities of the Company, except for securities that may be beneficially owned
by employee benefit plans of either the Investor or any of its Affiliates.

Section 4.14. No “Bad Actor” Disqualification. Such Investor has not taken any
of the actions set forth in, and is not subject to, the disqualification
provisions of Rule 506(d)(1) of the 1933 Act.

Section 4.15. Placement Agent. Such Investor hereby acknowledges and agrees that
(a) MTS Securities LLC (the “Placement Agent”) is acting solely as placement
agent in connection with the execution, delivery and performance of the
Transaction Documents and is not acting as an underwriter or in any other
capacity and is not and shall not be construed as a fiduciary for such Investor,
the Company or any other person or entity in connection with the execution,
delivery and performance of the Transaction Documents, (b) the Placement Agent
has not made and will not make any representation or warranty, whether express
or implied, of any kind or character and has not provided any advice or
recommendation in connection with the execution, delivery and performance of the
Transaction Documents, (c) the Placement Agent will not have any responsibility
with respect to (i) any representations, warranties or agreements made by any
person or entity under or in connection with the execution, delivery and
performance of the Transaction Documents, or the execution, legality, validity
or enforceability (with respect to any person) thereof, or (ii) the business,
affairs, financial condition, operations, properties or prospects

 

-19-



--------------------------------------------------------------------------------

of, or any other matter concerning the Company, and (d) the Placement Agent will
not have any liability or obligation (including without limitation, for or with
respect to any losses, claims, damages, obligations, penalties, judgments,
awards, liabilities, costs, expenses or disbursements incurred by such Investor,
the Company or any other person or entity), whether in contract, tort or
otherwise, to such Investor, or to any person claiming through it, in respect of
the execution, delivery and performance of the Transaction Documents.

Section 4.16. Brokers and Finders. With the exception of the Placement Agent, no
Person will have, as a result of the transactions contemplated by the
Transaction Documents, any valid right, interest or claim against or upon the
Company or an Investor for any commission, fee or other compensation pursuant to
any agreement, arrangement or understanding entered into by or on behalf of such
Investor.

ARTICLE V

COVENANTS

Section 5.01. Form D and Blue Sky. The Company agrees to timely file a Form D
with respect to the Securities as required under Regulation D. The Company
shall, on or before the Closing Date, take such action as the Company shall
reasonably determine is necessary in order to obtain an exemption for, or to
qualify the Securities for, sale to the Investors at the Closing pursuant to
this Agreement under applicable securities or “Blue Sky” laws of the states of
the United States. The Company shall make all filings and reports relating to
the offer and sale of the Securities required under applicable securities or
“Blue Sky” laws of the states of the United States following the Closing Date.

Section 5.02. Use of Proceeds. The Company will use the proceeds from the sale
of the Securities (a) first to pay expenses related to the sale of the
Securities, and (b) thereafter for research and development of the Company’s
product candidates, working capital and general corporate purposes.

Section 5.03. Expenses. At the Closing, the Company and the Investors shall each
pay all of their own legal, due diligence and other expenses, including fees and
expenses of attorneys, investigative and other consultants and travel costs and
all other expenses, relating to negotiating and preparing the Transaction
Documents and consummating the transactions contemplated hereby and thereby;
provided, that the Company shall reimburse Cowen Healthcare Investments III LP
for up to $100,000 of its reasonable, customary and documented out-of-pocket
expenses related to the transactions contemplated by this Agreement. The Company
shall pay all Transfer Agent fees incurred in connection with the sale and
issuance of the Securities to the Investors.

Section 5.04. Disclosure of Transactions and Other Material Information. The
Company shall, by 9:00 a.m. (New York City time) on the first (1st) Trading Day
immediately following the Closing Date, issue a press release disclosing the
material terms of the transactions contemplated hereby. The Company shall file a
Current Report on Form 8-K including the Transaction Documents as exhibits
thereto within the time period required by the 1934 Act. The Company and each
Investor shall consult with each other in issuing any other press releases with
respect to the transactions contemplated hereby, and neither the Company nor any
Investor shall

 

-20-



--------------------------------------------------------------------------------

issue any such press release nor otherwise make any such public statement
without the prior consent of the Company, with respect to any press release of
any Investor, or without the prior consent of each Investor, with respect to any
press release of the Company, which consent shall not unreasonably be withheld
or delayed, except if such disclosure is required by Law, in which case the
disclosing party shall promptly provide the other party with prior notice of
such public statement or communication. Notwithstanding the foregoing, the
Company shall not publicly disclose the name of any Investor, or include the
name of any Investor in any filing with the SEC or any regulatory agency or
Trading Market unless the name of such Investor is already included in the body
of the Transaction Documents or is otherwise publicly available, without the
prior written consent of such Investor, except: (a) as required by federal
securities Laws in connection with the filing of final Transaction Documents
with the SEC and any registration statement contemplated by the Registration
Rights Agreement, and (b) to the extent such disclosure is required by law or
Trading Market regulations, in which case the Company shall provide the
Investors with prior notice of such disclosure permitted under this clause (b).
The Company confirms that, following the filing of the Form 8-K announcing the
Closing (the “Announcing Form 8-K”), no Investor will be deemed to be in
possession of material non-public information concerning the Company (to the
extent that such information was provided by the Company prior to the filing of
such Form 8-K). The Company shall not, and shall cause each of its Subsidiaries
and its and each of their respective officers, directors, employees and agents
to not, provide any Investor with any material non-public information regarding
the Company or any of its Subsidiaries from and after the filing of the
Announcing Form 8-K with the SEC without the express prior written consent of
such Investor, unless prior thereto such Investor shall have executed a written
agreement regarding the confidentiality and use of such information.

Section 5.05. Patriot Act, Investor Secrecy Act and Office of Foreign Assets
Control. As required by federal law and each Investor’s policies and practices,
each Investor may need to obtain, verify and record certain customer
identification information and documentation in connection with opening or
maintaining accounts, or establishing or continuing to provide services, and,
from the date of this Agreement until the end of the Effectiveness Period (as
defined in the Registration Rights Agreement), the Company agrees to, and shall
cause each of its Subsidiaries to, reasonably cooperate with such Investor
provide such information to each Investor.

Section 5.06. Irrevocable Transfer Agent Instructions. The Company shall issue
irrevocable instructions to the Transfer Agent for the Common Stock in customary
form and the Transfer Agent (the “Irrevocable Transfer Agent Instructions”), and
any subsequent transfer agent, to issue certificates or credit shares to the
applicable balance accounts at the DTC, registered in the name of each holder of
Pre-Funded Warrants or such holder’s nominee(s), for the Warrant Shares in such
amounts as specified from time to time by each such holder to the Company upon
issuance of the Warrant Shares pursuant to the exercise of the Pre-Funded
Warrant. The Company covenants and agrees that no instruction other than the
Irrevocable Transfer Agent Instructions referred to in this Section 5.06 and
stop transfer instructions to give effect to the provisions of this Section 5.06
will be given by the Company to its transfer agent and that the Securities shall
otherwise be freely transferable on the books and records of the Company as and
to the extent provided in this Agreement and the Registration Rights Agreement.

 

-21-



--------------------------------------------------------------------------------

Section 5.07. Regulation M. Neither the Company, nor any of its Subsidiaries or
any Affiliates, has taken or shall take any action prohibited by Regulation M
under the 1934 Act, in connection with the offer, sale and delivery of the
Securities contemplated hereby.

Section 5.08. No Integrated Offering. Neither the Company nor any its
Subsidiaries or Affiliates or any Person acting on the behalf of any of the
foregoing, shall, directly or indirectly, make any offers or sales of any
security or solicit any offers to purchase any security, under any circumstances
that would require registration of any of the Securities under the 1933 Act or
require stockholder approval of the issuance of any of the Securities.

Section 5.09. Reservation of Common Stock. The Company shall reserve for
issuance a number of shares of Common Stock at least equal to the aggregate
number of shares of Common Stock necessary to effect the issuance of the Warrant
Shares pursuant to the terms of the Pre-Funded Warrant for so long as such
Pre-Funded Warrants remain outstanding.

Section 5.10. Listing. The Company will use commercially reasonable efforts to
continue the listing and trading of the Common Stock on the Nasdaq Global Market
or other national securities exchange and, in accordance, therewith, will use
commercially reasonable efforts to comply in all respects with the Company’s
reporting, filing and other obligations under the Bylaws or the rules of such
market or exchange, as applicable. The Company will use commercially reasonable
efforts to maintain the eligibility of the Common Stock for electronic transfer
through DTC or another established clearing corporation.

Section 5.11. Transfer Taxes. The Company shall be responsible for any liability
with respect to any transfer, stamp or similar non-income Taxes that may be
payable in connection with the execution, delivery and performance of this
Agreement and the other Transaction Documents, including any such Taxes with
respect to the issuance of the Securities.

Section 5.12. Transfer Restrictions.

(a) Compliance with Laws. Notwithstanding any other provision of this Article V,
each Investor covenants and agrees that the Securities may be disposed of only
pursuant to an effective registration statement under, and in compliance with
the requirements of, the 1933 Act, or pursuant to an available exemption from,
or in a transaction not subject to, the registration requirements of the 1933
Act, and in compliance with any applicable U.S. state and federal securities
laws. In connection with any transfer of the Securities other than (i) pursuant
to an effective registration statement, (ii) to the Company, or (iii) pursuant
to Rule 144 promulgated by the SEC under the 1933 Act (“Rule 144”) (provided
that the Investor provides the Company with reasonable assurances (in the form
of seller and, if applicable, broker representation letters) that the Securities
may be sold pursuant to such rule) or (iv) in connection with a bona fide pledge
as contemplated in Section 5.12(b), the Company may require the transferor
thereof to provide to the Company an opinion of counsel selected by the
transferor and reasonably acceptable to the Company, the form and substance of
which opinion shall be reasonably satisfactory to the Company, to the effect
that such transfer does not require registration of such transferred Securities
under the 1933 Act. As a condition of transfer, any such transferee shall agree
in writing to be bound by the terms of this Agreement and the Registration
Rights Agreement and shall have the rights of an Investor under this Agreement
and the Registration Rights Agreement with respect to such transferred
Securities.

 

-22-



--------------------------------------------------------------------------------

(b) Legend. The Investors understands that, unless provided otherwise in this
Agreement, a Pre-Funded Warrant, any of the Shares and Warrant Shares, whether
certificated or in book-entry form, will be endorsed with the following legend:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE TO WHICH THIS CONFIRMATION
RELATES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR THE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES. THE SECURITIES MAY NOT
BE SOLD, OFFERED FOR SALE, PLEDGED, HYPOTHECATED, TRANSFERRED OR ASSIGNED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER
APPLICABLE SECURITIES LAWS, OR UNLESS OFFERED, SOLD, PLEDGED, HYPOTHECATED OR
TRANSFERRED PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THOSE LAWS. THE COMPANY AND THE DEPOSITARY SHALL BE ENTITLED TO
REQUIRE AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY AND THE DEPOSITARY
THAT SUCH REGISTRATION IS NOT REQUIRED.

An Investor may from time to time pledge pursuant to a bona fide margin
agreement with a registered broker-dealer or grant a security interest in some
or all of the Securities to a financial institution that is an “accredited
investor” as defined in Rule 501(a) under the 1933 Act and who agrees to be
bound by the provisions of this Agreement and, if required under the terms of
such arrangement, such Investor may transfer pledged or secured Securities to
the pledgees or secured parties in compliance with applicable law. Such a pledge
or transfer would not be subject to approval of the Company and no legal opinion
of legal counsel of the pledgee, secured party or pledgor shall be required in
connection therewith. Further, no notice shall be required of such pledge. At
the applicable Investor’s expense, the Company will execute and deliver such
reasonable documentation as a pledgee or secured party of Securities may
reasonably request in connection with a pledge or transfer of the Securities.

(c) Removal of Legend. Notwithstanding Section 5.12(b), upon the written request
of an Investor, any legend (including the legend set forth in Section 5.12(b)
hereof) on the Shares or Warrant Shares held by such Investor may be removed
(i) while a registration statement covering the resale of such security is
effective under the 1933 Act, (ii) following any sale of such Shares or Warrant
Shares pursuant to Rule 144, (iii) if such Shares or Warrant Shares are eligible
for sale under Rule 144 without the requirement to be in compliance with Rule
144(c)(1), or (iv) if such legend is not required under applicable requirements
of the 1933 Act (including judicial interpretations and pronouncements issued by
the staff of the SEC), subject in the case of clauses (ii), (iii) and (iv) to
receipt from the Investor by the Company and the Transfer Agent of customary
representations reasonably acceptable to the Company and the Transfer Agent in
connection with such request. Upon such request, the Company shall (A) deliver
to the Transfer Agent irrevocable instructions to the Transfer Agent to remove
the legend, and (B) cause its counsel to deliver to the Transfer Agent one or
more legal opinions to the effect that the removal of such legend in such

 

-23-



--------------------------------------------------------------------------------

circumstances may be effected under the 1933 Act if required by the Transfer
Agent to effect the removal of the legend in accordance with the provisions of
this Agreement. If all or any portion of a Pre-Funded Warrant is exercised and
(i) a registration statement covering the resale of such security is then
effective under the 1933 Act, (ii) the Warrant Shares issuable upon such
exercise are then eligible for sale under Rule 144 and without the requirement
to be in compliance with Rule 144(c)(1), or (iii) if a legend is not required
under applicable requirements of the 1933 Act (including judicial
interpretations and pronouncements issued by the staff of the SEC), then such
Warrant Shares shall be issued free of all legends, subject in the case of
clauses (ii) and (iii) to receipt from the Investor by the Company and the
Transfer Agent of customary representations reasonably acceptable to the Company
and the Transfer Agent in connection therewith. The Company agrees that
following such time as such legend is no longer required under this
Section 5.12(c), it will, no later than two (2) Trading Days following the
delivery by an Investor to the Company or the Transfer Agent of a certificate
representing the Shares or Warrant Shares, as applicable, issued with a
restrictive legend (such second Trading Day, the “Legend Removal Date”), deliver
or cause to be delivered to such Investor a certificate representing such shares
that is free from all restrictive and other legends.

Section 5.13. Further Instruments and Acts. From the date hereof, the Company
and each of the Investors will execute and deliver such further instruments and
do such further acts as may be reasonably necessary or proper to carry out more
effectively the purposes of this Agreement and the other Transaction Documents
and the communication of the transactions contemplated hereby and thereby.

Section 5.14. Public Information. At any time during the period commencing from
the six (6) month anniversary of the Closing Date and ending at such time that
all of the Shares and Warrant Shares of an Investor, if a registration statement
is not available for the resale of all of the Shares and Warrant Shares of an
Investor, may be sold without restriction or limitation pursuant to Rule 144 and
without the requirement to be in compliance with Rule 144(c)(1), the Company
covenants to timely file on the applicable deadline all reports required to be
filed with the SEC pursuant to Sections 13 or 15(d) of the 1934 Act, and will
take all reasonable action under its control to ensure that adequate public
information with respect to the Company, as required in accordance with Rule 144
of the 1933 Act, is publicly available, and will not terminate its status as an
issuer required to file reports under the 1934 Act, even if the 1934 Act or the
rules and regulations thereunder would permit such termination.

Section 5.15. Equal Treatment of Investors. No consideration (including any
modification of any Transaction Document) shall be offered or paid to any Person
to amend or consent to a waiver or modification of any provision of the
Transaction Documents unless the same consideration is also offered to all of
the parties to the Transaction Documents. For clarification purposes, this
provision constitutes a separate right granted to each Investor by the Company
and negotiated separately by each Investor, and is intended for the Company to
treat the Investors as a class and shall not in any way be construed as the
Investors acting in concert or as a group with respect to the purchase,
disposition or voting of Securities or otherwise.

 

-24-



--------------------------------------------------------------------------------

Section 5.16. Indemnification of Purchasers. Subject to the provisions of this
Section 5.16, the Company will indemnify and hold each Investor and its
directors, officers, shareholders, members, partners, employees and agents (and
any other Persons with a functionally equivalent role of a Person holding such
titles notwithstanding a lack of such title or any other title), each Person who
controls such Investor (within the meaning of Section 15 of the 1933 Act and
Section 20 of the 1934 Act), and the directors, officers, shareholders, agents,
members, partners or employees (and any other Persons with a functionally
equivalent role of a Person holding such titles notwithstanding a lack of such
title or any other title) of such controlling persons (each, a “Investor Party”)
harmless from any and all losses, liabilities, obligations, claims,
contingencies, damages, costs and expenses, including all judgments, amounts
paid in settlements, court costs and reasonable attorneys’ fees and costs of
investigation that any such Investor Party may suffer or incur as a result of or
relating to (a) any breach of any of the representations, warranties, covenants
or agreements made by the Company in this Agreement or in the other Transaction
Documents or (b) any action instituted against the Investor Parties in any
capacity, or any of them or their respective Affiliates, by any stockholder of
the Company who is not an Affiliate of such Investor Party, with respect to any
of the transactions contemplated by the Transaction Documents (unless such
action is based upon a breach of such Investor Party’s representations,
warranties or covenants under the Transaction Documents or any agreements or
understandings such Investor Party may have with any such stockholder or any
violations by such Investor Party of securities laws or any conduct by such
Investor Party which constitutes fraud, gross negligence, willful misconduct or
malfeasance). If any action shall be brought against any Investor Party in
respect of which indemnity may be sought pursuant to this Agreement, such
Investor Party shall promptly notify the Company in writing, and the Company
shall have the right to assume the defense thereof with counsel of its own
choosing reasonably acceptable to the Investor Party. Any Investor Party shall
have the right to employ separate counsel in any such action and participate in
the defense thereof, but the fees and expenses of such counsel shall be at the
expense of such Investor Party except to the extent that (i) the employment
thereof at the Company’s expense has been specifically authorized by the Company
in writing, (ii) the Company has failed after a reasonable period of time to
assume such defense and to employ counsel or (iii) in such action there is, in
the reasonable opinion of such Investor Party’s counsel, a material conflict on
any material issue between the position of the Company and the position of such
Investor Party, in which case the Company shall be responsible for the
reasonable fees and expenses of no more than one such separate counsel for all
Investor Parties. The Company will not be liable to any Investor Party under
this Agreement for any settlement by an Investor Party effected without the
Company’s prior written consent, which shall not be unreasonably withheld,
conditioned or delayed; or to the extent, but only to the extent that a loss,
claim, damage or liability is attributable to (A) any Investor Party’s breach of
any of the representations, warranties, covenants or agreements made by such
Investor Party in this Agreement or in the other Transaction Documents or
(B) any conduct by such Investor Party which constitutes gross negligence,
willful misconduct or malfeasance. The indemnity agreements contained herein
shall be in addition to any cause of action or similar right of any Investor
Party against the Company or others and any liabilities the Company may be
subject to pursuant to law.

 

-25-



--------------------------------------------------------------------------------

ARTICLE VI

GOVERNING LAW; MISCELLANEOUS

Section 6.01. Governing Law; Jurisdiction; Jury Trial. All questions concerning
the construction, validity, enforcement and interpretation of this Agreement
shall be governed by the internal laws of the State of Delaware, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of Delaware or any other jurisdiction) that would cause the application of
the laws of any jurisdiction other than the State of Delaware. Each party hereby
irrevocably submits to the exclusive jurisdiction of the courts of the State of
Delaware for the adjudication of any dispute hereunder or in connection herewith
or with any transaction contemplated hereby or discussed herein, and hereby
irrevocably waives, and agrees not to assert in any suit, action or proceeding,
any claim that it is not personally subject to the jurisdiction of any such
court, that such suit, action or proceeding is brought in an inconvenient forum
or that the venue of such suit, action or proceeding is improper. Each party
hereby irrevocably waives personal service of process and consents to process
being served in any such suit, action or proceeding by mailing a copy thereof to
such party at the address for such notices to it under this Agreement and agrees
that such service shall constitute good and sufficient service of process and
notice thereof. Nothing contained herein shall be deemed to limit in any way any
right to serve process in any manner permitted by law. EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY
TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR
ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

Section 6.02. Counterparts; Execution. This Agreement may be executed in two or
more identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to each other party. A PDF or other reproduction of this
Agreement may be executed by one or more parties hereto, and an executed copy of
this Agreement may be delivered by one or more parties hereto by e-mail or other
electronic transmission device pursuant to which the signature of or on behalf
of such party can be seen, and such execution and delivery shall be considered
legal, valid, binding and effective for all purposes. The parties hereto hereby
agree that no party shall raise the execution of a PDF or other reproduction of
this Agreement, or the fact that any signature or document was transmitted or
communicated by e-mail or other electronic transmission device, as a defense to
the formation of this Agreement.

Section 6.03. Headings. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.

Section 6.04. Severability. If any provision of this Agreement shall be invalid
or unenforceable in any jurisdiction, such invalidity or unenforceability shall
not affect the validity or enforceability of the remainder of this Agreement in
that jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction. The parties will endeavor in good faith
negotiations to replace the prohibited, invalid or unenforceable provision(s)
with a valid provision(s), the effect of which comes as close as possible to
that of the prohibited, invalid or unenforceable provision(s).

Section 6.05. Entire Agreement; Amendments; Waivers. This Agreement supersedes
all other prior oral or written agreements among each Investor, the Company and
its Subsidiaries, their Affiliates and Persons acting on their behalf with
respect to the matters discussed herein, and this Agreement and the instruments
referenced herein contain the entire understanding of the parties hereto with
respect to the matters covered herein and therein. No

 

-26-



--------------------------------------------------------------------------------

provision of this Agreement may be waived, modified, supplemented or amended
other than by an instrument in writing signed by (i) the Company and (ii) the
holders of at least a majority in interest of the then-outstanding Securities
(in either case, the “Required Investors”). Any such amendment shall bind all
holders of the Securities; provided that any such amendment or waiver that
disproportionately, materially and adversely affects the rights and obligations
of any Investor relative to the comparable rights and obligations of the other
Investors shall require the prior written consent of such adversely affected
Investor (for the avoidance of doubt, participation by any Investor in an
unrelated financing by the Company shall not be deemed to disproportionately
affect the Investors who do not participate in such financing). No failure or
delay on the part of a party in either exercising or enforcing any right under
this Agreement shall operate as a waiver of, or impair, any such right. No
single or partial exercise or enforcement of any such right shall preclude any
other or further exercise or enforcement thereof or the exercise or enforcement
of any other right. No waiver of any such right shall be deemed a waiver of any
other right. No consideration shall be offered or paid to any Person to amend or
consent to a waiver or modification or supplement of any provision of any of the
Transaction Documents unless the same consideration also is offered to all of
the parties hereto or to the other Transaction Documents or holders of the
Securities, as the case may be. For clarification purposes, this provision
constitutes a separate right granted to each Investor and is not intended for
the Company to treat the Investors as a class and shall not be construed in any
way as the Investors acting in concert or otherwise as a group with respect to
the purchase, disposition or voting of securities or otherwise.

Section 6.06. Notices. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered upon receipt, when delivered
personally or by a nationally recognized overnight delivery service or by
electronic transmission (including e-mail), in each case properly addressed to
the party to receive the same. The addresses for such communications shall be:

If to the Company:

Larimar Therapeutics, Inc.

Three Bala Plaza East, Suite 506,

Bala Cynwyd, PA 19004

Attention: Dr. Carole Ben-Maimon, M.D.

Email: cbenmaimon@larimartx.com

With copy (which shall not constitute notice) to:

Pepper Hamilton, LLP

3000 Two Logan Square

Philadelphia, PA 19103-2799

Attention: Rachael M. Bushey and Jennifer Porter

Email: busheyr@pepperlaw.com; porterj@pepperlaw.com

 

-27-



--------------------------------------------------------------------------------

If to an Investor, to it at the address set forth under such Investor’s name on
its signature page hereto, or, in the case of an Investor or any other party
named above, at such other address or to the attention of such other Person as
the recipient party has specified by written notice given to each other party
five (5) days prior to the effectiveness of such change. Written confirmation of
receipt (A) given by the recipient of such notice, consent, waiver or other
communication; (B) provided by affidavit of personal delivery by a delivery
service selected by the Company; or (C) provided by a nationally recognized
overnight delivery service shall be rebuttable evidence of personal service,
deposit with a nationally recognized overnight delivery service or electronic
transmission.

Section 6.07. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns, including any purchasers of the Securities. The Company shall not
assign this Agreement or any rights or obligations hereunder without the prior
written consent of the Required Investors. The Schedule of Investors attached
hereto shall be updated to reflect the information with respect to such
transferee, designee or assignee.

Section 6.08. No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.

Section 6.09. Survival. The representations and warranties of the Company and
the Investors contained in Articles III and IV, and the agreements and covenants
set forth in Article V and this Article VI, shall survive the Closing. Each
Investor shall be responsible only for its own representations, warranties,
agreements and covenants hereunder.

Section 6.10. Further Assurances. Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

Section 6.11. No Strict Construction. The language used in this Agreement will
be deemed to be the language chosen by the parties thereto express their mutual
intent, and no rules of strict construction will be applied against any party.

Section 6.12. Remedies. The parties hereto agree that (i) irreparable harm would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached,
and (ii) money damages or other legal remedies would not be an adequate remedy
for any such harm. Each Investor and each holder of the Securities shall have
all rights and remedies set forth in the Transaction Documents and all rights
and remedies that such Investors and holders have been granted at any time under
any other agreement or contract and all of the rights that such Investors and
holders have under any law. Any Person having any rights under any provision of
this Agreement shall be entitled to enforce such rights specifically (without
posting a bond or other security or proving actual damages), to recover damages
by reason of any breach of any provision of this Agreement and to exercise all
other rights granted by law.

 

-28-



--------------------------------------------------------------------------------

Section 6.13. Payment Set Aside. To the extent that the Company or any of its
Subsidiaries makes a payment or payments to any Investor hereunder or under any
of the other Transaction Documents or any Investor enforces or exercises its
rights hereunder or thereunder, and such payment or payments or the proceeds of
such enforcement or exercise or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, recovered from, disgorged
by or are required to be refunded, repaid or otherwise restored to the Company
or such Subsidiary, by a trustee, receiver or any other Person under any law
(including any bankruptcy law, state or federal law, common law or equitable
cause of action), then to the extent of any such restoration the obligation or
part thereof originally intended to be satisfied shall be revived and continued
in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.

Section 6.14. Independent Nature of Investors. The obligations of each Investor
hereunder are several and not joint with the obligations of any other Investor,
and no Investor shall be responsible in any way for the performance of the
obligations of any other Investor hereunder. Each Investor shall be responsible
only for its own representations, warranties, agreements and covenants
hereunder. The decision of each Investor to purchase the Securities pursuant to
this Agreement has been made by such Investor independently of any other
Investor and independently of any information, materials, statements or opinions
as to the business, affairs, operations, assets, properties, liabilities,
results of operations, condition (financial or otherwise) or prospects of the
Company or any of its Subsidiaries which may have been made or given by any
other Investor or by any agent or employee of any other Investor, and no
Investor or any of its agents or employees shall have any liability to any other
Investor (or any other Person or entity) relating to or arising from any such
information, materials, statements or opinions. Nothing contained herein, and no
action taken by any Investor pursuant hereto or thereto (including an Investor’s
purchase of Securities at the Closing at the same time as any other Investor or
Investors), shall be deemed to constitute the Investors as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Investors are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated hereby. Each
Investor shall be entitled to independently protect and enforce its rights,
including the rights arising out of this Agreement and the other Transaction
Documents, and it shall not be necessary for any other Investor to be joined as
an additional party in any proceeding for such purpose. Each Investor has been
represented by its own separate legal counsel in its review and negotiation of
the Transaction Documents. The Company has elected to provide all Investors with
the same terms and Transaction Documents for the convenience of the Company and
not because it was required or requested to do so by any Investor.

Section 6.15. Interpretative Matters. Unless the context otherwise requires,
(a) all references to Sections, Schedules or Exhibits are to Sections, Schedules
or Exhibits contained in or attached to this Agreement, (b) each accounting term
not otherwise defined in this Agreement has the meaning assigned to it in
accordance with GAAP, (c) words in the singular or plural include the singular
and plural and pronouns stated in either the masculine, the feminine or neuter
gender shall include the masculine, feminine and neuter, (d) the use of the word
“including” in this Agreement shall be by way of example rather than limitation,
and (e) the word “or” shall not be exclusive. All statements as to factual
matters contained in any certificate or other instrument delivered by or on
behalf of the Company pursuant to this Agreement or any of the other Transaction
Documents in connection with the transactions contemplated hereby or thereby
shall be deemed to be representations and warranties by the Company, as if made
by the Company pursuant to Article III hereof, as of the date of such
certificate or instrument.

[Signature Pages Follow]

 

-29-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Investors and the Company have caused this Securities
Purchase Agreement to be executed as of the date first written above.

 

COMPANY: LARIMAR THERAPEUTICS, INC. By:  

/s/ Carole Ben-Maimon, M.D.

Name:   Carole Ben-Maimon, M.D. Title:   President and Chief Executive Officer

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

SCHEDULE OF INVESTORS

 

Investor Name and Address

 

Shares

 

Warrant Shares

  

Aggregate Purchase Price



--------------------------------------------------------------------------------

EXHIBIT A

Form of Registration Rights Agreement



--------------------------------------------------------------------------------

EXHIBIT B

Form of Pre-Funded Warrant



--------------------------------------------------------------------------------

EXHIBIT C

Form of “Accredited Investor” Questionnaire